DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al by (US 2017/0321616 hereinafter “Miller”) in view of Gutscher et al (US 2014/0000559 hereinafter “Gutscher”) and Klopp (US 6,145,494).


	Miller teaches an engine of a drive system for a motor vehicle, the engine designed to use various fuel types and following the steps of querying operating parameters of fuel-relevant functions (Paragraphs [0002] – [0003]) of the drive system by means of a central fuel coordination device (400) of a central engine coordination device (12), determine possible fuel types of fuel for operating the engine based on the queried operating parameters and predetermined fuel release conditions, by means of the central fuel coordination device, wherein determining possible types of fuel comprises determining if particular types of fuel are compatible with the operating parameters of the fuel relevant functions (steps 310-316 compare compatibility of operating conditions of the fuel to fuel relevant functions), the predefined fuel release condition defines in which operating parameters of a fuel-relevant function particular types of fuel are compatible with this fuel-relevant function, selecting a type of fuel for operating the engine based on determined possible types of fuel and at least one predefined selection criterion by means of the central fuel coordination device wherein the predefined selection criterion defines that when all fuel relevant functions are compatible with fuel A and fuel B, fuel B is preferably usable to a criterion such as higher efficiency (Paragraphs [0061] - [0062]), transmitting information identifying the selected type of fuel from the central coordination device to a central engine control unit (106) of the central engine coordination device, and operating the engine with the selected type of fuel by means of the central engine control unit.
	Miller does not teach the querying is done continuously or repeated and a predefined criterion dependent on a state of wear of components on the drive system.

	Klopp teaches the monitoring and fuel selection and delivery based on engine wear and fuel system wear to reduce harmful emissions (Col 12, Lines 46-58).
	It would have been obvious to one of ordinary skill in the art to query the operating parameters of the fuel relevant functions continuously in order to control an output function of the fuel continuously in order to achieve an output that is being corrected continuously to achieve a desired outcome such as reduced emissions and to take into consideration a state of wear on drive components in order to use the fuel effectively in order to further reduce emissions.

In regards to claim 2:
	Miller teaches a throttle valve as a fuel relevant function when querying the operating parameters by means of the central fuel coordination device (Paragraph [0024]).
 
In regards to claim 3:
	Miller teaches a fuel release condition is used that has a functionality of the fuel relevant function.

In regards to claim 5:
	Miller teaches the predefined selection criterion has a prioritization of types of fuel (Paragraph [0066]).

In regards to claim 9:
	Miller teaches the transmission of information identifying the selected type of fuel takes place from the central fuel coordination device to a central operating mode coordination device of the central engine coordination device, the central operating mode coordination device being designed for determining a preferred operating mode of the drive system.	

In regards to claim 10:
	Miller teaches relaying the information concerning the selected type of fuel from the central engine coordination device, in particular a central engine control unit, the the fuel relevant functions of the drive system (Paragraph [0062] – [0078]).

In regards to claim 12:
	Miller teaches a drive system for a motor vehicle having an engine, a central engine coordination device with a central engine control unit for operating the engine, the engine designed to use various types of fuel, the central engine coordination device has a central fuel coordination device that is designed for querying operating parameters of fuel relevant functions of the drive system and for selecting a suitable type of fuel based on the queried operating parameters, wherein the central engine coordination device has a central operating mode coordination device for determining a preferred operating mode of the drive system, and wherein the drive system being designed for carrying out a method according to claim 1.

In regards to claim 13:
	Miller teaches a motor vehicle having a drive system according to claim 12, and wherein the engine is designed for operating using various types of fuel.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over  Miller as applied to claim 1 above and further in view of Wang et al (US 2011/0224886 hereinafter “Wang”).

In regards to claim 3:
	Miller does not teach a fuel release condition being a relative position.
	Wang teaches a relative position of the throttle valve as a fuel release condition (Paragraph [0028]), wherein throttle position determines the amount of air to flow into the engine which in turn determines a corresponding fuel to reach desired air fuel ratios.
	It would have been obvious to one of ordinary skill in the art to use relative position of a throttle in order to determine the amount of fuel to be released.

 In regards to claim 4:
	Wang teaches a relative position of the throttle valve as a fuel release condition (Paragraph [0028]), wherein throttle position determines the amount of air to flow into the engine which in turn determines a corresponding fuel to reach desired air fuel ratios.

s 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above in view of Perotto et al (US 5,735,253 hereinafter “Perotto”).

In regards to claim 6:
	Miller does not teach one fuel being a gaseous fuel and a second fuel being a liquid fuel.	
Perotto teaches one gaseous fuel and one liquid fuel in order to provide different fuels having different noxious emissions in order to meet standards (Col 1, Lines 16-20).
It would have been obvious to one of ordinary skill in the art to have one fuel being gaseous and a second fuel being liquid in order to meet noxious emissions regulations.

In regards to claim 7:
	Perotto teaches the gaseous fuel to be CNG.

In regards to claim 8:
	Perotto teaches the liquid fuel to be gasoline.


Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.  Applicant has amended the independent claim to include that a compatibility check is done for the fuels.  Examiner does not agree this puts the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG T TRAN/Primary Examiner, Art Unit 3747